Citation Nr: 0825080	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  01-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco abuse.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash of the 
groin.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's request to reopen his 
claims for service connection for a lumbar spine disability, 
COPD due to tobacco abuse and a skin disability.  

In the July 2003, December 2004, and again in October 2007, 
the Board remanded this claim for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  In a decision dated in October 1991 the RO denied service 
connection for a back disorder, and so informed the veteran 
that same month.  The veteran did not appeal the denial and 
it became final. 

2.  In May 1998, the Board found that that no new and 
material evidence had been received to reopen the veteran's 
claim for service connection for a low back disorder.  That 
decision is final.  

3.  In November 1998, the RO found that no new and material 
evidence had been received to reopen the veteran's claim for 
service connection for a low back disorder, and he was 
informed of that decision that same month.  The veteran did 
not appeal the denial and it became final.   

4.  The evidence received since the RO's November 1998 denial 
of service connection for a lumbar spine disability is 
cumulative or redundant of other evidence of record, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  In December 1999, the RO denied service connection for 
COPD due to tobacco abuse.  The veteran was informed of the 
decision that same month.  The veteran did not appeal the 
denial and it became final.   

6.  Disabilities due to the veteran's use of tobacco products 
during service, unless that disability became manifest during 
active service, are not subject to service connection.

7.  In October 1977, the RO denied service connection for a 
skin disorder.  A letter informing the veteran is not of 
record.  In October 1991, the RO denied the benefit and the 
veteran was informed of the decision that same month.  The 
veteran did not appeal the denial and it became final.   
 
8.  In December 1994 the RO denied service connection for 
skin disorder, and the veteran was informed of the decision 
in January 1995.  The veteran did not appeal the denial and 
it became final.   


CONCLUSIONS OF LAW

1.  The November 1998 RO decision that found that no new and 
material evidence had been received to reopen the veteran's 
claim for service connection for a lumbar spine disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2007).  

2.  New and material evidence has not been received since the 
RO's November 1998 decision and the claim to reopen the 
veteran's claim for service connection for a lumbar spine 
disability, is not reopened.  38 U.S.C.A. § 5108 (West 2002).  

3.  The December 1999 RO decision that denied service 
connection for COPD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2007).  

4.  New and material evidence has not been received since the 
RO's December 1999 decision and the claim for service 
connection for COPD is not reopened.  38 U.S.C.A. § 5108 
(West 2002).  

5. Entitlement to service connection for COPD as due to 
tobacco use is not shown as a matter of law; there is also no 
basis for secondary service connection for COPD or any other 
disability pursuant to VAOPGCPREC 6-2003 (October 28, 2003).  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2007).

6.  The December 1994 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2007).  

7.  New and material evidence has not been received since the 
RO's December 1994 decision and the claim for service 
connection for a skin disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
September 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, as noted above, the VCAA duty to notify was 
satisfied subsequent to the initial RO decision by way of a 
September 2006 letter.  With respect to the Dingess 
requirements, in September 2006, the RO provided the veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, and the type of 
evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained VA outpatient treatment records and 
private medical records.  The Board also acknowledges that VA 
examinations were not conducted in this case. Nonetheless, it 
notes that a VA medical opinion is not necessary because, 
there is no competent or credible evidence establishing that 
the veteran's disorders are in any way related to service.  
See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).  Thus, no additional action in 
this regard is needed.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the RO's 
actions, the Board must make an independent determination on 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the absence of 
clear and unmistakable error, finally denied claims may not 
be reconsidered except on the submission of new and material 
evidence.  

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  38 C.F.R. § 3.156(a).  This applies only to claims 
to reopen a finally-decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed prior to that date. Therefore, the amended regulation 
does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

A Lumbar Spine Disorder

Service connection for lumbar spine disorder was last finally 
denied by the RO in November 1998.  The veteran was informed 
of that determination that same month.  That decision is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2007). However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 2002).

In October 1991, the RO denied service connection for a back 
disorder.  The RO considered the veteran's service treatment 
records which showed treatment in service for low back pain 
in 1968.  A VA examination report X-ray of August 1981 showed 
degenerative changes at the L5-S1.  Private records showed 
treatment for a back disorder beginning in 1988.  The RO 
found that the veteran's in service treatment was acute and 
transitory and resolved and that there was no finding of a 
back disorder one year after service or until many years 
thereafter.  The veteran was informed of the decision that 
same month, and he did not timely disagree.  That decision 
became final. 

In December 1993, the RO found that no new and material 
evidence had been received to reopen the veteran's claim for 
service connection for a lumbar spine disorder, and he was so 
informed in February 1994.   The veteran disagreed, the claim 
was subsequently considered by the Board in May 1998.  At 
that time, the Board RO considered 1) VA outpatient treatment 
records from February 1992 to August 1997 which showed 
occasional low back complaints; (2) a transcript of testimony 
at the veteran's November 1994 personal hearing where the 
veteran reported that he has back pain which has been treated 
with a TENS unit and since 1993, a back brace ad muscle 
relaxants; (3) June 1995 and December 1996 VA examinations 
which noted complaints of back pain and diagnosed herniated 
degenerative disc and spinal osteoarthritis; (4) private 
medical records from July and August 1997 which show 
degenerative disc disease from L4 to S1 and possible 
polyneuropathy; and (5) written statements prepared by the 
appellant and his representative.  The Board found the 
evidence to be new but not material since the evidence did 
not address whether there was a link between service and the 
veteran's current complaints.  That decision is final.  

In November 1998, the RO found that no new and material 
evidence had been received to reopen the veteran's claim.  
The RO informed the veteran of the determination that same 
month.  He did not timely appeal and that determination 
became final.  The RO considered a VA outpatient treatment 
record of September 1998 which showed treatment in 1989 for a 
back disorder.  The RO found that the evidence was new but 
not material since it showed no link between service and the 
veteran's back disorder.  

Evidence submitted since the last final denial by the RO in 
November 1998 consists of VA medical treatment records dated 
from 2001 to 2003, private records dated from 1997 to 2002, a 
private clinician's letter dated in August 1997, and records 
from the Social Security Administration (SSA).  

While the records submitted which are not duplicative of 
records previously considered are new, there is no new and 
material evidence that has been associated with the record 
which is sufficient to reopen the veteran's claim.  That is, 
none of the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The VA records are new since they were not previously of 
record.  While these records show treatment for a back 
complaints and a back disorder, the records reflect no 
indication of a relationship between service and the current 
findings.  Thus they cannot be material to the veteran's 
claim.  Since the records reflect continuing treatment, they 
are thus are cumulative.  The SSA records which are not 
duplicative are also cumulative in that a lumbar spine 
disorder is diagnosed, however none of the reports associates 
the veteran's lumbar spine disorder with service.  These 
records consist of VA outpatient treatment records.  

The private records associated with the claims file are dated 
in 1997 to 2002.  They indicate that the veteran was treated 
for back complaints, and reflect that in 2001 he injured his 
back in a motor vehicle accident.  This evidence is new as it 
was not of record previously; however it is not material to 
the claim since it reflects treatment for a back disorder 
since 1997, many years after service and does not relate the 
disorder to service.  As to a clinician's statement of August 
1997, while he states that the veteran's back disorder 
existed for several years, this is a general statement and 
does not provide a link between the disorder and service, 
over twenty years prior.  

The medical evidence does not contain any indication that a 
lumbar spine disorder is related to service.  Moreover, the 
current existence of a lumbar spine disorder and in service 
treatment was established by the record previously, thus, 
evidence showing the continued presence of the disorder is 
not new and material.  

The veteran's assertions that a lumbar spine disorder was of 
service onset and that his current disorder is related to 
service and are not supported by any medical evidence.  The 
veteran's statements are essentially reiterative of his 
previously expressed contentions.   Moreover, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  The presumption of 
credibility does not arise in a situation where the veteran's 
reported history has already been rejected by the RO or Board 
in prior decisions.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Thus, the veteran reiterations of his contentions 
before the RO and/or the Board many years ago are not new or 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence).  Further, 
his statements are not considered competent to reopen the 
claim for service connection. See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

Therefore, his statements are cumulative and redundant of the 
evidence that was of record at the time of the prior 
decision.  Regardless of the duplicative nature of his 
current assertions, his statements would not be competent to 
reopen the claim for service connection since this requires a 
medical opinion in this circumstance.  In this regard, the 
veteran himself is not competent to offer diagnoses or 
medical opinions regarding the cause or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board finds that new and material evidence has not 
been presented, and the November 1998 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

COPD Due to Tobacco Abuse

In December 1999, the RO denied service connection for 
nicotine dependence with COPD.  The veteran was informed of 
the decision that same month.  The veteran did not appeal the 
denial and it became final.  The RO considered the veteran's 
service treatment records, and VA outpatient treatment 
records from 1994 to 1996.   The service records showed 
treatment in 1999 for chest pain-the finding was doubt lung 
disease, probably muscular.  The separation examination 
report showed normal chest and lungs.  The VA outpatient 
treatment records showed diagnoses of COPD.  The RO found 
that there was no medical evidence showing that nicotine 
dependence arose in service, and no showing of a relationship 
between the currently diagnosed COPD and the nicotine 
dependence.  If new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

Evidence added to the record since the December 1999 denial 
consists of VA outpatient treatment records dated from 2000 
to 2002, a February 2000 statement from a VA clinician, 
private records dated from1997 to 2002, and records from SSA.  

VA outpatient treatment records show treatment for 
respiratory problems including COPD, bronchitis, emphysema 
and asthma.  The February 2000 statement from the VA examiner 
indicates that the veteran has COPD-emphysema since 1996.  
The private records make no reference to COPD or any 
respiratory disorder.  The SSA records consist of VA 
treatment records.   

While the records submitted which are not duplicative of 
records previously considered are new, there is no new and 
material evidence that has been associated with the record 
which is sufficient to reopen the veteran's claim.  That is, 
none of the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The VA records are new since they were not previously of 
record.  These records show continuing treatment for a 
respiratory complaints, and are thus cumulative. Thus they 
cannot be material to the veteran's claim.  As to the VA 
examiner's statement of February 2000, he states that the 
veteran's COPD has existed since 1996.  This is a general 
statement and does not provide a link between the disorder 
and service including the use of tobacco in service many 
years prior.  

The private records associated with the claims file are dated 
in 1997 to 2002.  This evidence is new as it was not of 
record previously; however it is not material to the claim 
since it does not relate to a respiratory disorder.  The 
evidence showing the continued presence of the disorder is 
not new and material.  

The veteran's assertions that COPD due to tobacco abuse was 
of service onset and that his current disorder is related to 
service and are not supported by any medical evidence.  The 
veteran's statements are essentially reiterative of his 
previously expressed contentions.   Moreover, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  The presumption of 
credibility does not arise in a situation where the veteran's 
reported history has already been rejected by the RO or Board 
in prior decisions.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Thus, the veteran reiterations of his contentions 
before the RO and/or Board many years ago are not new or 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence).  Further, 
his statements are not considered competent to reopen the 
claim for service connection. See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

Therefore, his statements are cumulative and redundant of the 
evidence that was of record at the time of the prior 
decision.  Regardless of the duplicative nature of his 
current assertions, his statements would not be competent to 
reopen the claim for service connection since this requires a 
medical opinion in this circumstance.  In this regard, the 
veteran himself is not competent to offer diagnoses or 
medical opinions regarding the cause or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board finds that new and material evidence has not 
been presented, and the November 1998 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

In addition to the above, 38 U.S.C.A. § 1103 was amended in 
July 1998 to prohibit the payment of compensation benefits if 
the disability for which benefits are claimed resulted from 
the veteran's use of tobacco products during service.  See 
the Internal Revenue Service Restructuring and Reform Act of 
1998, 105 Pub. L. No. 206; 112 Stat. 685, § 8202 (July 22, 
1998) (codified at 38 U.S.C.A. § 1103 (West 2002)).  The 
change to the statute is applicable to all claims filed after 
the date of enactment, even if a claim for the same disorder 
was filed prior to July 1998.  See 38 C.F.R. § 3.300(c) 
(2007).  Because the veteran's current claim was received 
after July 1998, and he has based his claim for service 
connection on the use of tobacco products during service, 
entitlement to service connection for COPD as directly 
related to tobacco use in service is precluded as a matter of 
law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2007).  There is also no basis for secondary service 
connection for COPD as there is no evidence that a service-
connected disability caused or aggravated the veteran's 
tobacco use which then in turn caused his COPD.  VAOPGCPREC 
6-2003 (October 28, 2003).  


A Skin Rash

In October 1977, the RO denied service connection for a skin 
disorder.  A letter informing the veteran is not of record.  
In October 1991, the RO denied the benefit and the veteran 
was informed of the decision that same month.  The veteran 
did not appeal the denial and it became final.   The RO 
considered the veteran's service treatment records and a 
private statement of September 1977 in which the clinician 
reported that the veteran was being treated for a skin 
disorder.  The RO found that the veteran's skin disorder was 
manifested too remote in time to be related to his service.  
In December 1994 the RO denied service connection for skin 
disorder, and the veteran was informed of the decision in 
January 1995.  The veteran did not appeal the denial and it 
became final.  The RO considered newly submitted service 
medical records which showed treatment in service for a skin 
disorder, and reviewed a VA examination of April 1977.  The 
RO found that treatment in service was acute and transitory.  
That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2007).  However, if new and material evidence 
is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

Evidence received since the December 1994 denial consists of 
VA outpatient treatment records dated from 1993 to 2003, 
private records dated from 1997 to 2002, and records from the 
Social Security Administration (SSA).  

A VA examination report of June 1995 found the veteran had 
intertrigo.  The VA outpatient records show that in 2001 the 
veteran underwent treatment for a scalp cyst.  He was seen 
for a lesion on his back in October 2001, and in January 
2002, he had a lesion removed from his right temple.  SSA 
records consist of VA outpatient treatment records.  

The VA records are new since they were not previously of 
record.  While these records show skin complaints, the 
records reflect no indication of a relationship between 
service and the current findings.  Thus they cannot be 
material to the veteran's claim.  Since the records reflect 
treatment, they are thus are cumulative since a skin disorder 
was diagnosed and considered in the previous denial.  

The private records associated with the claims file do not 
reflect treatment or references to a skin disorder.  This 
evidence is new as it was not of record previously; however 
it is not material to the claim.   The medical evidence does 
not contain any indication that the veteran's skin disorder 
is in any way related to service.  Moreover, the existence of 
a skin disorder and in service treatment records was 
established by the record previously, thus, evidence showing 
the continued presence of the disorder is not new and 
material.  

The veteran's assertions that a skin disorder was of service 
onset and that his current disorder is in any way related to 
service and are not supported by any medical evidence.  The 
veteran's statements are essentially reiterative of his 
previously expressed contentions.  Moreover, in Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  The presumption of 
credibility does not arise in a situation where the veteran's 
reported history has already been rejected by the RO or Board 
in prior decisions.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Thus, the veteran reiterations of his contentions 
before the RO and/or Board many years ago are not new or 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence).  Further, 
his statements are not considered competent to reopen the 
claim for service connection. See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

Therefore, his statements are cumulative and redundant of the 
evidence that was of record at the time of the prior 
decision.  Regardless of the duplicative nature of his 
current assertions, his statements would not be competent to 
reopen the claim for service connection since this requires a 
medical opinion in this circumstance.  In this regard, the 
veteran himself is not competent to offer diagnoses or 
medical opinions regarding the cause or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board finds that new and material evidence has not 
been presented, and the December 1994 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  




ORDER

New and material evidence has not been received and the claim 
of entitlement to service connection for a lumbar spine 
disability is not reopened. 

New and material evidence has not been received and the claim 
of entitlement to service connection for COPD due to tobacco 
use is not reopened. 

New and material evidence has not been received and the claim 
of entitlement to service connection for a skin rash of the 
groin is not reopened. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


